U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OF 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT GREENE COUNTY BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number0-25165 United States14-1809721 (State or other jurisdiction of incorporation or organization)(I.R.S. EmployerIdentification Number) 302 Main Street, Catskill, New York12414 (Address of principal executive office)(Zip code) Registrant's telephone number, including area code: (518) 943-2600 Check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes: XNo: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: X No: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes: No: X As of May 10, 2013, the registrant had 4,192,654 shares of common stock outstanding at $ 0.10 par value per share. GREENE COUNTY BANCORP, INC. INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) *Consolidated Statements of Financial Condition 3 *Consolidated Statements of Income 4-5 *Consolidated Statements of Comprehensive Income 6 *Consolidated Statements of Changes in Shareholders’ Equity 7 *Consolidated Statements of Cash Flows 8 *Notes to Consolidated Financial Statements 9-27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28-38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Exhibit 31.1 302 Certification of Chief Executive Officer Exhibit 31.2 302 Certification of Chief Financial Officer Exhibit 32.1 906 Statement of Chief Executive Officer Exhibit 32.2 906 Statement of Chief Financial Officer Exhibit 101 Extensible Business Reporting Language (XBRL) 41 42 43 44 Greene County Bancorp, Inc. Consolidated Statements of Financial Condition As of March 31, 2013 and June 30, 2012 (Unaudited) (In thousands, except share and per share amounts) ASSETS March 31, 2013 June 30, 2012 Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Long term certificate of deposit - Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans Allowance for loan losses ) ) Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Foreclosed real estate Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Borrowings from FHLB, short term - Borrowings from FHLB, long term Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Preferred stock, Authorized - 1,000,000 shares; Issued - None - - Common stock, par value $.10 per share; Authorized - 12,000,000 shares; Issued - 4,305,670 shares Outstanding 4,191,671shares at March 31, 2013, and 4,182,671 shares at June 30, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive income 60 Treasury stock, at cost 113,999 shares at March 31, 2013, and 122,999 shares at June 30, 2012 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements Greene County Bancorp, Inc. Consolidated Statements of Income For the Nine Months Ended March 31, 2013 and 2012 (Unaudited) (In thousands, except share and per share amounts) Interest income: Loans $ $ Investment securities - taxable Mortgage-backed securities Investment securities - tax exempt Interest bearing deposits and federal funds sold 28 17 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Debit card fees Investment services E-commerce fees 75 81 Net gain on sale of available-for-sale securities 10 11 Other operating income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer software, supplies and support Advertising and promotion FDIC insurance premiums Legal and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Basic average shares outstanding Diluted earnings per share $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements Greene County Bancorp, Inc. Consolidated Statements of Income For the Three Months Ended March 31, 2013 and 2012 (Unaudited) (In thousands, except share and per share amounts) Interest income: Loans $ $ Investment securities - taxable Mortgage-backed securities Investment securities - tax exempt Interest bearing deposits and federal funds sold 6 3 Total interest income Interest expense: Interest on deposits Interest on borrowings 44 88 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Debit card fees Investment services 55 62 E-commerce fees 25 26 Other operating income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer software, supplies and support 86 87 Advertising and promotion 81 90 FDIC insurance premiums 90 79 Legal and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Basic average shares outstanding Diluted earnings per share $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements Greene County Bancorp, Inc. Consolidated Statements of Comprehensive Income For the Nine Months Ended March 31, 2013 and 2012 (Unaudited) (In thousands) Net Income $ $ Other comprehensive (loss) income: Unrealized holding losses on available for sale securities, arising during the nine months ended March 31, 2013 and 2012, net of income taxes of ($92) and ($88), respectively ) ) Reclassification adjustment for gain on sale of securities realized in net income net of income taxes of ($4) and ($4) respectively(3) (6
